         Case 5:19-cv-02965-JDW Document 44 Filed 03/11/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 FRANTZCEAU HYPPOLITE,                           Case No. 5:19-cv-2965-JDW

               Plaintiff
        v.

 LONG ISLAND UNIVERSITY,

               Defendant.


                                          ORDER

       AND NOW, this 11th day of March, 2021, in accordance with the Findings of Fact and

Conclusions of Law as outlined in the accompanying Memorandum, it is ORDERED that

JUDGMENT is ENTERED in favor of Defendant Kevin A. Stevens, P.C., and against Plaintiff

Frantzceau Hyppolite. The Clerk of Court shall mark this case CLOSED for statistical purposes.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  HON. JOSHUA D. WOLSON
                                                  United States District Judge
